EXECUTIVE PERQUISITES

 

Effective December 2005, elected Vice Presidents and more senior executives of
Edison International and its subsidiaries are generally covered by the following
perquisite programs:

 

Estate and Financial Planning Program – up to $20,000 per year for Chairman and
Chief Executive Officer (“CEO”) of Edison International (“EIX”), up to $10,000
for others.

Company car – Chairman and CEO of EIX only.

Car service – CEO and Chief Financial Officer of Edison Mission Group and Chief
Financial Officer of EIX. This arrangement was made when these officers were
asked to take on new assignments in 2005, as it was less expensive for the
company than relocation. The cars are equipped to enable the officers to work
during the commute, which they typically do.

Car allowance - $1,000 per month for officers of EIX and Southern California
Edison, except for the Chairman and CEO. Eligible officers are expected to have
a suitable business car that is well maintained.

Executive Health Enhancement Program – executive physical at U.C. Irvine or
University of Southern California or reimbursement of up to $1,500 per year for
screening or preventive services not covered by health plan.

Club memberships - Club memberships are not a formal perquisite for officers,
but are subject to management approval based on business considerations.

Tax gross-up - Tax gross-up is provided on amounts imputed or reimbursed to
officers for perquisites other than car allowances.

 

 

 

 